Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, 18, and 19, drawn to a composition comprising a combination of TQ and one or more omega-3 fatty acids, wherein the molar ratio between said TQ and said one or more omega-3 fatty acids is at least 1:7.

Group II, claim(s) 15-17, drawn to a method for the treatment, prevention, attenuation or inhibition of the progression of an inflammatory disease or a disease having an inflammatory component in a mammalian subject, comprising the administration of a composition according to claim 1.

	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: As Crede (WO 2013030669 A2) teaches the technical feature of: Treating a symptom of inflammatory disease or disorder e.g. rheumatoid arthritis, psoriasis, psoriatic arthritis, Crohn's diseases, lupus erythematosus, inflammatory bowel disease and multiple sclerosis, comprises administering thymoquinone (see Title); Crede teaches  the method further comprises administering eicosapentaenoic acid (EPA) to the individual. Preferred Composition: The thymoquinone is contained in an oral dosage formulation. The oral dosage formulation or the composition further comprises at least one additional ingredient comprising EPA (preferred), gamma -linolenic acid, docosahexaenoic acid, aspirin, vitamin, vitamin D, or vitamin B. The oral dosage formulation is substantially free of linoleic acid. Administration of the thymoquinone is 1-800 (preferably 70) mg/day, and eicosapentaenoic acid is 200-3000 mg/day (3000 mg/70 mg = 43.8; thus the claimed ratio of at least 1:7 is met), by enteral or oral route (claimed), therefore, there is no special technical feature in the application.   Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1., and therefore lack of unity of invention exists.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
          This application contains claims directed to more than one species groups of the generic invention.  These species groups are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species groups are as follows: 
1. The many different TQ forms in claims 6 and 7.
2. The many different omega-3 fatty acids in claim 9.
3. The many different dosages in claim 12.
4. The many different inflammatory diseases in claim 16.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is 571-272-5984.  The examiner can normally be reached on Monday through Friday: 8: 30 am to 5: 00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655